                                                           A me 11Jed
                                     Case 1:19-cv-11235-LTS Document 11 Filed 09/16/19 Page 1 of \'\·-\\L~5-LT~
                                                                                                 12
                                                                                       Coi"np \U: \f\ \            to             cc. .21-~        NcS
                                                                                                                                                          \C\- UiJo~ --LTs
                                                                                                                                                                                 CV~


       Pro-Sc l{Rcv. o9/l6fCogiel~ foi a tivq Oise             _- · · •

                                                    -'l'.JmrtbSfATESDISTRICT COURT
                                                                                         for the
                                                                                District of Massachusetts                                           -------                  -----



                                                                                                   Case No.




         write "see a_ttached" in the ap(ice and attach an at:lditional page               )
    ____ with the full liat'of1141¥s.)



                          ~      .    ...-: ..
                                                               .--COMPLAJNT FORA CIVIL CASE
                 w        .. •       . o:::co :
-------------~            C!.          8~-..               . .
      -•I.       ~The tlrties}d!!ais Complaint
             0
             -~~-         --oTbe~pff{s)
             -a::
             u..          -    .....
                               en-   c.;,
                 ~        ~Pr(!yye information below for each plaintiff named in the complaint. Attach additional pages_if
                 <->      _needldlc5
                 :z:      -    ~
                           I:::·--   ----
                                                  Name
                                             ------------·--
                                                                                                                         -
                                                  Street Address -                      2 oo
                                                                                                   -----·   .


                                                                                                    NV\,~ vrJ.. frt-
                                                                                                                    --       --       ·----



                                                  City and Comity
                                        ..   --
                                                  State and Zip Code
                                                             ----.---     ---                                   o?.. \\L..l-
                                                               'I•




                                                  E-mail Address


                     B.          The Defenda-.t(s)

                                 -.-- . - •···:.~~~ea                                      .: - - - .                                  -- - . - - - -    -[e
                                 irldivid~~ a         govemm.~nt
                                                            agency, art organ~zatiort, or a corporation. For      ihdividua d                 an
                                 include the pers.6n's job or title (if known). Attach additional pages ifrteeded; -




                                                                                                                                                                   Page I of S
                         Case 1:19-cv-11235-LTS Document 11 Filed 09/16/19 Page 2 of 12

Pro Sc 1 (Rev. 09/16) Complaint fo~ a Civil Case.
                             .                   I

                     Defendant No. 1 .
                                     Nap1.e
                                     Job or Title (iflcnown)
                                     Street Acldress
                                     City and CoQDty
                                   State and Zip Code
                                 . Telephotie N~ber :
                                     E-mail Address (if lcnown)


                     Defendant No. 2
                                     Name
                                     Job or Title (if lcnown)                                                                Shrf}- ,COiYJ~nJ-u.. -bu17 s;_,f?[YifCY¢. d'f~ ~ fllie ~f_
                                     Street Address                                                                         C
                                                                                                                            ~lt w~') 2 z 3:S- ~shm1kv1 .· s4:
                                 .. City_8'1d Couilty                                                                        b~tovi           . Sv £G If:::-
                                     Stat~ and Zip Cade
                                     TeJephone Number
                                     E,:rnaiLAddi:ess. (if lcnown)


                     Defendant No, 3
                                     N~e
                                     Job
                                       .. or Title· (iflcnown)
                                               , . ' .,'      __ •:_,.,,                      ... .:          '.


                                     Street Address
                                     City and County
                                     State ~d Zip Code
                                     T~l~phone ~umber
                                     E-:mailAdclress (iflcnown)
                                         ·.   ·., . • : •.          .         . :~-·~:.· . ',               ... i' ...,-.




                                                             • .o           : :-: : I   ." • .-   ~   _.·




                     Defen~U".fo, 4
                                     Name     '.;.,.'_                                  -

                                     Jqb or t~tle (if~n)
                                     Street J\d<fr~ss
                                     City and County
                                 . S~t~ and Zip Code
                                 -~ ~ ' .' : .. --       .              ;



                                     Tele.phone Num~r
                                     E-mail
                                      . .
                                            Address
                                            ..' . .
                                                    (i/lcnown)
                                                      . .                                             ..




                                                                                                                                                                              Pagc2of 5
Case 1:19-cv-11235-LTS Document 11 Filed 09/16/19 Page 3 of 12
Case 1:19-cv-11235-LTS Document 11 Filed 09/16/19 Page 4 of 12




                     .   .




                                                                 I
Case 1:19-cv-11235-LTS Document 11 Filed 09/16/19 Page 5 of 12
Case 1:19-cv-11235-LTS Document 11 Filed 09/16/19 Page 6 of 12




                     .   .




                                                                 I
Case 1:19-cv-11235-LTS Document 11 Filed 09/16/19 Page 7 of 12
Case 1:19-cv-11235-LTS Document 11 Filed 09/16/19 Page 8 of 12




                 •·




                                                                 I
Case 1:19-cv-11235-LTS Document 11 Filed 09/16/19 Page 9 of 12




                            .•
Case 1:19-cv-11235-LTS Document 11 Filed 09/16/19 Page 10 of 12




                  •
Case 1:19-cv-11235-LTS Document 11 Filed 09/16/19 Page 11 of 12




                           >
      Case 1:19-cv-11235-LTS Document 11 Filed 09/16/19 Page 12 of 12




I I




                                                                        I
